Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/25/22 overcome the rejections set forth in the office action mailed 4/28/22, except for the rejection over Troetsch-Schaller, which is maintained below. The discussion of Troetsch-Schaller has been updated to reflect the claim amendments. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19, 23, 25, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawans (U.S. Pat. No. 4,359,325).
In column 10 lines 55-65 (Example 12), Dawans discloses a polymer prepared from a monomer mixture containing about 55.4 mol% of a mixture stearyl (octadecyl) acrylate and 2-ethylhexyl acrylate, meeting the limitations of the acrylate of claim 19 where the acrylate is a mixture, about 19.7% mol% of diisobutylene, which is an alkyl-1-ene as recited in claim 19, and about 20.4 mol% of dibutyl maleate, which is a di(C4 alkyl) ester of maleic acid, meeting the limitations of the diester of claim 19. The polymer of Dawans therefore meets the limitations of the terpolymer recited in claim 19, noting that although the polymer of Dawans is prepared from a mixture of four monomers, it qualifies as a terpolymer in accordance with the claims since the claims allow for the acrylate monomer to be a mixture. Example 12 of Dawans discloses the inclusion of the polymer in a fuel oil, and in column 1 lines 7-10 and column 2 lines 63-66 Dawans discloses that the polymers are also effective additives in lubricating oils, meeting the limitations of claim 19. 
	Diisobutylene contains 8 carbon atoms and therefore meets the limitations of claim 23. The molar ratio of the diester to olefin monomers of Dawans is about 1.04:1, within the range recited in claim 25. In column 10 lines 63-65 Dawans discloses that the average molecular weight of the polymer is 7,000, within the range recited in claim 29. While Dawans does not explicitly state that this molecular weight is a number average molecular weight, it is noted that Dawans refers exclusively to number average molecular weight throughout the disclosure, for example in column 3 lines 67-68, column 6 lines 32-34, and examples 6 and 10. As the polymers of Dawans meet the structural limitations of the claimed terpolymers, they are considered to possess the properties recited in claims 30-33. In column 5 lines 14-53 Dawans discloses that lubricant compositions comprising the polymer can comprise various base oils and lubricant additives meeting the limitations of claim 34. 
	In light of the above, claims 19, 23, 25, and 29-34 are anticipated by Dawans. It is noted that while the polymer of Dawans meets the limitations of claim 35, the claim is not currently rejected over Dawans due to the maintenance of the rejection over Troetsch-Schaller from the previous office action.

Claim Rejections - 35 USC § 103
Claims 20, 22, 28, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dawans.
The discussion of Dawans in paragraph 5 above is incorporated here by reference. Dawans discloses a composition meeting the limitations of claims 19, 23, 25, and 29-34, including a polymer meeting the limitations of claim 35. More broadly, in column 1 lines 7-10 Dawans discloses terpolymers which can be used as additives for improving the cold flow properties of lubricating oils. In column 3 lines 10-58 Dawans discloses that the terpolymers comprise units derived from C1-C30 (meth)acrylic esters, units derived from dicarboxylic compounds, and units derived from diisobutylene. In column 4 lines 33-51 Dawans discloses that the C1-C30 (meth)acrylic esters can be various methacrylates recited in amended claims 19 and 35. In column 3 lines 27-45 Dawans indicates that the units derived from dicarboxylic units can be esters (X and Y can be -OR2, where R2 is a C1-C30 alkyl group), and in column 4 lines 52-58 Dawans discloses that the dicarboxylic units can be derived from maleic or fumaric acids having at least one ester group. The differences between Dawans and the currently presented claims are:
i) Dawans does not specifically disclose diester units meeting the limitations of claims 20, 22, and 28.
ii) Dawans does not explicitly disclose the methods for reducing friction of claims 37-38.
iii) Dawans does not explicitly disclose the weight average molecular weight of the disclosed polymers.
With respect to i), as discussed above, Dawans discloses that the alkyl group of the dicarboxylic esters can have 1 to 30 carbon atoms, encompassing the ranges recited in claims 20, 22, and 28. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 20 and 22 are therefore rendered obvious by Dawans. Additionally, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Since Dawans discloses dicarboxylic units derived from both maleic and fumaric acids, it would have been obvious to one of ordinary skill in the art to combine maleate diesters and fumarate diesters in the composition of Dawans, rendering claim 28 obvious.
With respect to ii), Dawans discloses in column 5 lines 23-24 that the polymers can be incorporated into lubricating oils for automotive engines or transmissions. Supplying the compositions to an engine or transmission will reduce friction between moving surfaces in the engine or transmission by contacting the surfaces with the composition, meeting the limitations of claims 37-38. It would have been obvious to one of ordinary skill in the art to supply the lubricating compositions of Dawans to an automotive engine or transmission, thereby contacting moving surfaces in the engine or transmission with the composition, since Dawans teaches that those are suitable uses for compositions comprising the polymer of Dawans.
With respect to iii), Dawans discloses in column 6 lines 32-34 that the number average molecular weight of the polymer ranges from 500 to 250,000, preferably 1,000 to 70,000. In order for the weight-average molecular weight of the polymer of Dawans to not overlap the range recited in claim 40, the polymer would need to have an implausibly high polydispersity of more than 40 (broad range) or more than 20 (preferred range). The weight average molecular weight range of the polymer of Dawans will therefore at least overlap the range recited in claim 40, rendering the claim obvious.
In light of the above, claims 20, 22, 28, 37-38, and 40 are rendered obvious by Dawans.

Claims 21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dawans in view of Stuart (U.S. Pat. No. 2,892,790).
The discussions of Dawans in paragraphs 5-6 above are incorporated here by reference. Dawans discloses a composition and terpolymer meeting the limitations of claims 19 and 35, where the diester monomer contains C1-C30 alkyl groups, but does not specifically disclose diester monomers containing 2-ethylhexyl groups as the alkyl groups.
	In column 3 lines 46-75 Stuart discloses copolymeric lubricant additives comprising monomer units derived from olefins (oil-solubilizing compounds having a polymerizable ethylenic linkage), esters of monocarboxylic or dicarboxylic acids, and acidic compounds. In column 4 lines 60-66 Stuart discloses that suitable olefins include diisobutylene, as in the polymer of Dawans, and in column 5 lines 1-23 Stuart discloses that suitable esters include various (meth)acrylates in accordance with those of Dawans, and di-2-ethylhexyl maleate, as recited in claims 21 and 39. In Table 1 Stuart discloses a copolymer comprising monomer units derived from di-2-ethyhexyl fumarate, also as recited in claims 21 and 39. The use of di-2-ethylhexyl maleate or di-2-ethyhexyl fumarate as the C1-C30 alkyl dicarboxylic diester monomer of Dawans meets the limitations of claims 21 and 39.
It would have been obvious to one of ordinary skill in the art to use the di-2-ethylhexyl maleate or di-2-ethyhexyl fumarate as the C1-C30 alkyl dicarboxylic diester monomer of Dawans, since Stuart teaches that it is a suitable dicarboxylic diester monomer for use in a similar copolymer for use as a lubricant additive.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Troetsch-Schaller (WO 2016/083130 A1).
An English-language equivalent of Troetsch-Schaller, U.S. Pat. No. 10,557,096, has been used in setting forth this rejection, and the column and line numbers referred to herein are those of the English-language reference. 
In column 1 lines 5-20 Troetsch-Schaller discloses a copolymer obtainable by the copolymerization of monomers (A), (B), (C), and optionally (D), followed by further reaction with a dialkylamine (E). When the optional monomer (D) is not in the copolymer, the copolymer is a terpolymer, as recited in claim 35. Monomer (A) of Troetsch-Schaller is an unsaturated dicarboxylic acid or derivative thereof, and in column 2 lines 46-48 Troetsch-Schaller discloses that the derivative can be a dialkyl ester where the alkyl groups have 1 to 4 carbon atoms, overlapping the range recited for the diester monomer of the terpolymer of claim 35. In column 3 lines 5-10 Troetsch-Schaller discloses that the dicarboxylic acids can be the acids recited for the diester monomer of the terpolymer of claim 35. In column 3 lines 12-15 Troetsch-Schaller discloses that the monomer (B) is an α-olefin having 6 to 20 carbon atoms, within the range recited for the olefin monomer of the terpolymer of claim 35. In column 3 lines 33-38 Troetsch-Schaller discloses specific suitable olefin monomers. In column 3 lines 39-60 and column 4 lines 12-18 Troetsch-Schaller discloses that the monomer (C) can be various alkyl acrylate or methacrylate esters meeting the limitations of the acrylate monomer of the terpolymer of amended claim 35. In column 5 lines 22-23 Troetsch-Schaller discloses that the mole ratio of monomers (A), (B), and (C) is more preferably 1:0.7-1.0:0.7-1.0, leading to a mole percentage of diester of about 33 to about 42%, overlapping the range recited in amended claim 35, and mole percentages of olefin and acrylate ranging from about 26 to about 37%, falling within the ranges recited in claim 35. The terpolymer of Troetsch-Schaller, prior to the further reaction with the dialkylamine, therefore corresponds to the terpolymer of claim 35.
The difference between Troetsch-Schaller and the currently presented claims is that some of the ranges of Troetsch-Schaller overlap the claimed range rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 35 is therefore rendered obvious by Troetsch-Schaller.

Response to Arguments
Applicant’s arguments regarding the rejection over Grava have been considered but are moot in light of the new grounds of rejection which do not rely on Grava. Applicant does not provide additional arguments regarding Troetsch-Schaller, and as discussed above, Troetsch-Schaller continues to render claim 35 obvious. In particular, it is noted that Troetsch-Schaller discloses acrylates and methacrylates meeting the limitations of the amended claims, and mole percentages of each monomer overlapping or falling within the ranges recited in the amended claim. The newly applied Dawans and Stuart references anticipate or render obvious the remaining claims. It is noted that while claim 35 is not rejected over Dawans due to the maintenance of the rejection over Troetsch-Schaller, the terpolymer of Dawans does meet the limitations of claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771